         Case 1:17-cv-10086-AT-SLC Document 130 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CAROLINA FONTAINE,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 17 Civ. 10086 (AT) (SLC)

                                                                           ORDER
THE PERMANENT MISSION OF CHILE TO THE
UNITED NATIONS; CRISTIÁN BARROS; CARLOS
OLGUÍN; ERNESTO GONZALEZ,

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         In light of the so-ordered stipulation withdrawing the interlocutory appeal of Defendant

The Permanent Mission of Chile to the United Nations (ECF No. 129), the parties shall file a joint

status report by May 11, 2021. The report should include the status of any settlement

discussions and whether the parties would like the Court to conduct a settlement conference.


Dated:          New York, New York
                April 27, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
